Miller, J.
1. Eormer adjudication: findings of judgment. I. The record shows that a former action was brought by the plaintiff therein to recover two tracts of land, one of 80 acres, and one of 160 acres; that judgment was recovered for 80 acres, the court finding that the other tract of 160 acres belonged to the defendants. This action is brought to recover the latter tract.
*286The appellants’ counsel insists that the finding by the court in the former suit, that the land in controversy in this action belonged to the defendants, amounted to no more, as a former adjudication, than the verdict of a jury, and that in order to estop the plaintiff in this suit there should have been a judgment upon the finding, that, as to the land found to belong to defendants, the defendants “ go hence without day.”
It may be conceded that under the strict technical rules of the common law the judgment ought to have been expressed in the manner claimed by appellant, in order to amount to a judgment for the defendant for the 160 acres of land found to be his, but under our system of procedure this technical strictness, in the language of a judgment, is not essential. By “ section 3121 ” of the Revision, “ every final adjudication of the rights of the parties in an action is a judgment,” and by “ section 5112,” “ This Code (of 1860) establishes the law of this State, respecting the subjects to which it relates, and its provisions, and all proceedwigs under it, are to be liberally construed, with a view to promote its objects, and in furtherance of justice.”
Thus construing the judgment and proceedings'in the former action, we concur with the learned judge of the district court that “ the form of the judgment entry is sufficient to indicate that it was intended as a final adjudication on the matters between the parties as to the land ” in controversy. The plaintiff brought his action for two tracts of land, and after a trial on the merits, the court in its final adjudication of the matters in issue, gave judgment for plaintiff for one tract only, thus determining and adjudging that the plaintiff had no title to the other tract, but finding expressly that the defendant had the title thereto. We are of opinion that this adjudication concluded the parties to the action as to the title and right of possession of both tracts of land at the time of its rendition.
*287It would scarcely be claimed tbat where a plaintiff, suing upon two promissory notes, recovers judgment only on one, after a full trial as to both, be could again sue on the note on wbicb be bad failed, because tbe judgment bad omitted to express tbat, as to sucb note, “ tbe defendant go hence without day. Sucb an adjudication under our liberal system would most clearly be regarded as a bar to a second action on tbe note on wbicb tbe plaintiff failed in tbe first. In tbe case before us, it seems to be equally clear that a second action cannot be maintained to recover tbe same land wbicb tbe plaintiff failed to recover in tbe former case, unless under a subsequently acquired title.
This action is based upon tbe same claim of title, a tax deed, as was tbe former, and is not based upon any title derived subsequently, so tbat tbe judgment in tbe former action is binding as an estoppel between tbe same parties or their privies.
2 privies in interest. II. Are tbe parties tbe same? In the former action S. N. Merriam was tbe plaintiff, since wbicb be conveyed by quitclaim deed tbe one undivided half of Eis (¿aim -(;0 the plaintiff Woodin. Tbe defendants in tbe former suit were "Willis Clemons, tbe original patentee of tbe land, and Ezra C. Clemons, bis grantee. Tbe defendants in this suit claim title through tbe defendants in tbe prior action, tbe defendant Cynthia Clemons having purchased pending tbe former action and before judgment therein, and since conveyed to Pierson.
It is very clear, bad tbe former action resulted "in a judgment for tbe plaintiff for tbe land in dispute in this action, tbat Cynthia Clemons, purchasing pendente lite, would have been bound by sucb judgment, and her grantee, Pierson, would occupy no better position than would she. See Kev., § 2842 ; Myers v. Johnson County, 14 Iowa, 47. So, tbe plaintiff having failed as to tbe land in controversy, and tbe defendants having succeeded to tbe interest in tbe land of tbe defendants in tbe former action, *288they have the same right to claim the benefits of the adjudication as could the original parties thereto. Whitaker v. Johnson County, 12 Iowa, 595, on pp. 597 and 598, and cases cited in the opinion of Mr. Justice Wright. See, also, Sobey v. Beiler, 28 Iowa, 323.
The judgment of the district court is
Affirmed.